Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit Justice Barry Kron, a Justice of the Supreme Court, Queens County, from hearing and determining the petitioner’s pending motion to vacate a judgment of conviction rendered against him on July 5, 2005, in the Supreme Court, Queens County, in a criminal action entitled People v Brown, commenced in that court under indictment No. 2349/04, and thereupon to transfer the motion to another justice to hear and determine, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a *946court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]).
The petitioner failed to demonstrate a clear legal right to the relief sought.
Balkin, J.E, Chambers, Cohen and Duffy, JJ., concur.